LukeNotice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-8, and 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0178996 (hereinafter referred to as “Nomura”) in view of U.S. Patent Application Publication No. 2018/0267480 (hereinafter referred to as “Mahajan”).
	For claim 1, Nomura discloses a circuit device (generally with reference to FIG. 2 and FIG. 5) comprising: an analog front-end circuit that receives a target signal (APD 15 in FIG. 2); and a processing circuit that performs arithmetic processing based on an 
	Nomura does not explicitly disclose wherein the delayed-time information of the analog front-end circuit is obtained. Mahajan teaches compensating for internal time delay that gets adjusted based on the positive edge of the voltage signal (paragraph [0063]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of determining an offset value to compensate for internal time delay in signal processing into Nomura’s device because doing so is known to decrease error in the signal processing art. Doing so enables higher accuracy in clock signals. 
	For claim 2, Nomura discloses wherein the processing circuit obtains time-voltage characteristic information based on the first to n-th comparison result signals, the time-voltage characteristic information indicating characteristics of voltage change of the target signal with time (FIGs. 3A-3C).

	For claim 3, Nomura discloses wherein the analog front-end circuit includes a measurement circuit that measures a measurement voltage based on the voltage level of the target signal (APD 15 detects voltages, shown in FIG. 3A), at a transition timing of at least one of the first to n-th comparison result signals (signal S1Hg in FIG. 3A corresponds with signal S1H in FIG. 3B).
	Nomura does not explicitly disclose wherein the processing circuit obtains the delayed-time information based on the measurement voltage. However, Mahajan’s method of compensating for internal time delay gets adjusted based on the positive edge of the voltage signal (paragraph [0063]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this aspect of Mahajan’s method as well when combining it with Nomura as in claim 1 because doing so it is a known method of determining an offset value to compensate for internal time delay in signal processing into Nomura’s device because 
	For claim 4, Nomura discloses wherein the analog front-end circuit includes a measurement circuit that measures a measurement voltage based on the voltage level of the target signal (APD 15 detects voltages, shown in FIG. 3A), at a transition timing of at least one of the first to n-th comparison result signals (signal S1Hg in FIG. 3A corresponds with signal S1H in FIG. 3B).
	Nomura does not explicitly disclose wherein the processing circuit obtains the delayed-time information based on the measurement voltage. However, Mahajan’s method of compensating for internal time delay gets adjusted based on the positive edge of the voltage signal (paragraph [0063]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this aspect of Mahajan’s method as well when combining it with Nomura as in claim 1 and claim 2 (from which claim 4 depends) because doing so it is a known method of determining an offset value to compensate for internal time delay in signal processing into Nomura’s device because doing so is known to decrease error in the signal processing art. Doing so enables higher accuracy in clock signals.
	For claim 5, dependent on claim 3, Nomura discloses wherein the measurement circuit includes a sampling circuit that performs sampling on the voltage level of the target signal at a transition timing of an i-th comparison result signal (FIG. 3A shows voltage level sampling, and Fig. 3B and 3C shows transition timing of the comparators), and an A/D conversion circuit to which the voltage level subjected to sampling by the sampling circuit and an i-th threshold voltage are input (the comparators output digital 
	For claim 6, dependent on claim 4, Nomura discloses wherein the measurement circuit includes a sampling circuit that performs sampling on the voltage level of the target signal at a transition timing of an i-th comparison result signal (FIG. 3A shows voltage level sampling, and Fig. 3B and 3C shows transition timing of the comparators), and an A/D conversion circuit to which the voltage level subjected to sampling by the sampling circuit and an i-th threshold voltage are input (the comparators output digital signals S1H for example in FIG 3B), and that performs A/D conversion on a differential voltage between the voltage level subjected to sampling by the sampling circuit and the i-th threshold voltage, as the measurement voltage (the comparators each have different thresholds H and L, so FIG. 3C shows that signal S2 does not meet threshold H despite meeting threshold L, described in paragraphs [0037]-[0039]).
	For claim 7, dependent on claim 5, Nomura discloses wherein the measurement circuit includes a selector that selects any of the first to n-th comparison result signals as the i-th comparison result signal (“after determination as the valid value or invalid value for transmitting time calculated based on the digital signal generated with the thresholds, the measured distance can be calculated based on the valid value of the transmitting time”, paragraph [0081]; thus, any of the digital signals provided by any of the comparators can be selected).
For claim 8, dependent on claim 6, Nomura discloses wherein the measurement circuit includes a selector that selects any of the first to n-th comparison result signals as the i-th comparison result signal (“after determination as the valid value or invalid value for transmitting time calculated based on the digital signal generated with the thresholds, the measured distance can be calculated based on the valid value of the transmitting time”, paragraph [0081]; thus, any of the digital signals provided by any of the comparators can be selected).
	For claim 11, Nomura discloses wherein the analog front-end circuit includes a first-signal comparator circuit that compares a first signal to a threshold voltage (depicted by FIG. 3B).
	Nomura does not explicitly disclose wherein the processing circuit includes first to n-th time-to-digital converters that convert time differences in transition timings between an output signal from the first-signal comparator circuit and the first to n-th comparison result signals, to digital values and output first to n-th time-digital conversion values, and an arithmetic circuit that obtains a time difference in transition timing between the first signal and a second signal as the target signal, based on the first to n-th time-digital conversion values and the delayed-time information. Mahajan teaches a plurality of time-to-digital converters and an arithmetic circuit to determine the time difference between the counts from the different TDCs (described in paragraph [0044]) in the method of determining an offset value to compensate for internal time delay that was taught in claim 1. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine Mahajan’s TDCs and determine the time difference between the counts from the 
	For claim 13, the combination of Nomura and Mahajan is inherently a physical quantity measuring device comprising: the circuit device according to claim 1.
	For claim 14, the combination of Nomura and Mahajan is inherently an electronic apparatus.
	For claim 15, Nomura discloses a vehicle comprising: the circuit device according to claim 1 (“purpose of preventing collisions of moving bodies such as vehicles”, paragraph [0002]).
	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura and Mahajan as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0259627 (hereinafter referred to as “Shinozuka”).
	For claim 9, the combination of Nomura and Mahajan does not explicitly teach wherein a j-th comparator circuit includes a capacitor having one end to which a j-th threshold voltage is input in an initialization period and the target signal is input in a comparison period, and an amplifier circuit connected to the other end of the capacitor. Shinozuka teaches a switch control circuit 611 in FIG. 8 with an amplifier 612 having a positive-phase input terminal connected to a capacitor C (paragraphs [0138]-[0145]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switch control circuit and its capacitor and amplifier as taught in Shinozuka because doing so is a known method for 
	For claim 10, the combination of Nomura, Mahajan and Shinozuka of claim 9 teaches wherein the amplifier circuit includes an inverter (the “NOT gate 341 supplies the logically-inverted reference timing signal to AND gates 6431 to 643-N”, paragraph [0170] in Shinozuka), and a switch that connects an output and an input of the inverter in the initialization period and does not connect the output and the input of the inverter in the comparison period (paragraphs [0173]-[0175] describe how the logically-inverted reference timing signal from the NOT gate 641 is connected to the control signals to the switch while not connected to a delay element 642-2, thus creating different periods). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inverter into a timing circuit because doing so is a method known to enable control over reference timing signals and decrease clock timing errors.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura and Mahajan as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0115393 (hereinafter referred to as “Nagai”).
	For claim 12, the combination of Nomura and Mahajan of claim 11 does not explicitly teach wherein, when a k-th time-digital conversion value is set as tk, an m-th time-digital conversion value is set as tm, a k-th threshold voltage is set as Vthk, an m-th threshold voltage is set as Vthm, and the voltage level of the target signal at a transition timing of an m-th comparison result signal is set as Vsmp, the analog front-end circuit includes a measurement circuit that measures Vos; Vos= Vsmp-Vthm, the 
	Finding t0 in claim 12 boils down to a numerical coefficient found by a ratio of voltages multiplied by the change in time. Nagai teaches a method for calculating time of flight that shows the mathematical relationship between the ratio of charge accumulation (Q1/Q2) on photodiodes spanning transition periods and distance is known in calculating the time-of-flight in optical range finders. The relationship between voltage and charge is ubiquitously known as Q=VC, and the relationship between time and distance is ubiquitously known as d=v/t with v being the speed of light for optical range finders. Deriving a time value from a voltage ratio according to transition periods in the context of a time of flight calculation where voltage thresholds correlate to distance values as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art especially in view of the relationship between the charge ratios and distance taught in Nagai. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a known mathematical relationship for values that the device taught in the combination of Nomura and Mahajan are capable of measuring since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Doing so enables digital calculation instead of analog calculation of charges accumulated on a detector.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J WEBSTER whose telephone number is (313)446-4857. The examiner can normally be reached Monday thru Friday 9:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                      /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645